Title: To John Adams from Timothy Pickering, 12 May 1800
From: Pickering, Timothy
To: Adams, John



Philadelphia May 12. 1800

The inclosed letter dated February 26. 1800, from Jacob Mayer, Consul of the United States at Cape Francais, should have accompanied the Secretary of State’s report made to the President this morning, relative to the Consul General, Doctor Stevens, and the Consul Mayer.
The Secretary stated that he had not received from the Consul Mayer an answer to his (the Secretary’s) letter of the 18th of January last. This is correct, in the sense intended by the Secretary: that is, that Mr. Mayer had not furnished either proofs, of even a statement of facts, in answer to the demands made in the Secretary’s letter. The only document sent by Mr. Mayer with his letter is the certified copy of a petition to the Ordonnateur, relative to the cautions to be given by Americans trading to St. Domingo. The President will find a copy of the same petition among the documents furnished by Doctor Stevens. But that petition does not disclose the real object of the Petitioner. By other of Dr. Stevens’s documents the President will see that the plan of the Petitioners was what Dr. Stevens states it to be – to engross the commission business; or what is worse, without doing the business, to demand the commission of 2 ½ Pcent, merely for giving caution for the American traders.
Mr. Mayer says, that if Dr. Stevens had sent him the Secretary’s letter when he received it, he, Mayer, would have had leisure to answer it more particularly: But if he had any further answer to give, he has surely had time enough since the 26th of February. The delay of which he complains was occasioned, as the Secretary has been informed, by Dr. Stevens being at Port Republicain when the dispatches in question arrived.
Mr. Mayer says he sent an immediate answer to Dr. Stevens’s letter to him of February 13th. The Doctor, in one of the papers sent to the President this morning, declares that Mr. Mayer had not sent him an answer. It certainly behoved Mr. Mayer himself to have sent to the Department of State copies of both; or at least of his answer to the Doctor, who had demanded the proofs of the allegations against him.
Mr. Mayer, like other slanderers, thinks to get rid of the charges against him, by saying that he disdains to answer them; following this with some of his usual flourishes, which admitting of no definite application, instead of illustrating, serve only to obscure the subject. He says he never had so villainous a thought as that the President was concerned in the Kingston’s cargo: Doubtless this is true. He never thought it: But having, according to the testimony of several witnesses, insinuated such concern, his present declaration serves only to shew him to be the more villainous a slanderer. And his silence in regard to the Secretary of the Treasury and Secretary of State, is an admission that he had, as in alledged, charged them with that offence.

Timothy Pickering